            Case 2:13-cr-00039-JAD-VCF Document 441 Filed 05/26/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 United States of America,                                 Case No.: 2:13-cr-00039-JAD-VCF-3

 4           Plaintiff

 5 v.                                                                     Order Re:
                                                                      In-Person Hearing
 6 Gary Parkinson,

 7           Defendant

 8

 9          IT IS HEREBY ORDERED that an in-person hearing Change of Plea hearing will be

10 conducted in LV Courtroom 6D of the LDG Courthouse at 10:00 AM on June 1, 2020 before

11 Judge Jennifer A. Dorsey.

12          The Court is closely following and reinforcing the guidelines from the CDC and other

13 relevant health authorities and is taking precautionary measures to limit the potential spread of

14 the COVID-19 virus. For example:

15         All visitors to the courthouse will be required to maintain a social distance of at least six
            feet and either wash their hands or use hand sanitizer before entering the courtroom.
16
           Inside the courtrooms, chairs, tables, and microphones that have been utilized will be
17          cleaned after each hearing. Counsel and other attendees are encouraged to bring
            disinfectant wipes to clean the surface areas utilized to their own comfort level as well.
18
           Hearing attendees are encouraged to bring and wear personal protective equipment
19          including face masks, gloves, or other protective coverings.

20         Documents that will be referenced or utilized during a hearing must be emailed to the
            Courtroom Deputy and any other necessary recipient (e.g., opposing counsel, defendant)
21          at least 24 hours before the hearing.
22         Any necessary signed documents must be filed at least one day before the scheduled
            hearing as required by General Order 2020-05.
23
         Case 2:13-cr-00039-JAD-VCF Document 441 Filed 05/26/20 Page 2 of 2



 1        If you do not feel well, contact the Courtroom Deputy immediately to reschedule

 2 this hearing or make arrangements to attend it remotely. DO NOT COME TO THE

 3 COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a

 4 cough, fever, or shortness of breath, or if you have been in contact with anyone who has

 5 been recently diagnosed with a COVID-19 infection. Refer to Temporary General Order

 6 2020-02 for additional courthouse-access policies and procedures.

 7        Dated: 5/26/2020

 8                                                      _________________________________
                                                        U.S. District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                2
